                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:19CR208

           v.
                                                                  ORDER
WILLIS T. BROWN, II,

                      Defendant.

       This matter is before the Court on a Motion to Suppress (Filing No. 22) filed by
defendant Willis T. Brown, II (“Brown”). Brown asks the Court to “suppress any and all
evidence including statements, documents, tablets, computers, telephones, and thumb
drives obtained as a result of the search of [his] home and seizure of [his] property on or
about October 11, 2018.” As Brown sees it, the challenged evidence must be suppressed
because the search and seizure of his property were not supported by probable cause or
reasonable suspicion and violated his rights under the Fourth and Fourteenth Amendments
to the United States Constitution.

       On September 25, 2019, the magistrate judge 1 held an evidentiary hearing at which
she received two exhibits and heard argument on Brown’s facial challenge to the validity
of the warrant and the underlying administrative subpoena. On October 29, 2019, the
magistrate judge issued her Findings and Recommendation (Filing No. 33) pursuant to 28
U.S.C. § 636(b)(1), recommending the motion be denied. The magistrate judge advised
the parties the time to object was fourteen days and any untimely objection could be
waived. See NECrimR 59.2(a). Neither party objected.

       Section 636(b)(1) requires the Court to “make a de novo review of . . . specified
proposed findings or recommendations to which objection is made.” Absent a timely
objection, however, further review is unnecessary. See Peretz v. United States, 501 U.S.



       The Honorable Susan M. Bazis, United States Magistrate Judge for the District of
       1
Nebraska.
923, 939 (1991); Leonard v. Dorsey & Whitney LLP, 553 F.3d 609, 619-20 (8th Cir. 2009)
(“[T]he failure to file objections eliminates not only the need for de novo review, but any
review by the district court.”); see also Fed. R. Crim. P. 59 (a), (b)(2) (explaining the failure
to timely object waives the right to review); NECrimR 59.2(a), (e).

       Given the absence of any objections to the magistrate judge’s findings and
recommendation,

       IT IS ORDERED:
       1.     The Findings and Recommendation (Filing No. 33) are accepted in their
              entirety. Any objections are deemed waived.
       2.     Defendant Willis T. Brown, II’s Motion to Suppress (Filing No. 22) is
              denied.

       Dated this 18th day of November 2019.

                                                    BY THE COURT:



                                                    Robert F. Rossiter, Jr.
                                                    United States District Judge




                                               2
